Citation Nr: 1518398	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-29 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for lung cancer, status post left upper lobectomy, to include as due to asbestos or herbicide exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos or herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1966 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for COPD as secondary to lung cancer.  The Board has recharacterized the issue to reflect that the Veteran is actually diagnosed with both COPD and lung cancer as separate conditions, and potentially distinct etiologies.

The Veteran testified at a November 2012 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the November 2012 videoconference hearing, the Veteran identified several sources of potentially relevant records.  Those from his pulmonologist and the hospital at which he had his surgery are associated with the claims file, but VA records appear incomplete.  They refer to scanned non-VA records from a Nebraska Pulmonary Specialties, but the actual content of the scanned documents is not available in the file.  Further, no efforts have been made to obtain records from the Veteran's primary care physician (Dr. Einspahr) or the St. Elizabeth Regional Medical Center.  On remand, the Veteran must be contacted and asked for releases to permit VA to obtain private records on his behalf, and VA must associate updated VA records as well.

Further, the Board notes that although a July 2011 VA examination was afforded the Veteran and a nexus opinion was obtained, the opinion addresses only the question of whether cancer was related to service, and does not address the etiology of COPD, or any potential relationship between the two.  A new VA examination is necessary on remand to correct these deficiencies.

In connection therewith, the Board makes several findings regarding the Veteran's allegations of injury in service.  He has alleged, alternatively, that he was exposed to asbestos aboard Navy ships, and that while serving in the waters off the coast of Vietnam, he was exposed to herbicides.

The Board finds the first allegation credible, as it is a well-known fact that asbestos was widely used aboard Navy ships of the Veteran's period of service.  However, his exposure must be considered to be minimal as a Yeoman, according to the research conducted by the Navy and VA in assessing asbestos risk factors.  See May 13, 2002 Asbestos Claims memorandum.  His exposure is limited to his descriptions of insulation on pipes in his work and berthing areas.

As to the second allegation, exposure to herbicides, the Board finds no such exposure is established by presumption or fact.  The Veteran testified that he never set foot in Vietnam; at best, he stayed aboard a ship which docked in the harbor at Da Nang.  The presumption of exposure requires duty or visitation in country, and not merely presence in the waters of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Further, he has offered no testimony or evidence of actual exposure.  His description of his shipboard duties does not include use of herbicides or handling of such in any way.  He does not report that the ship was actively sprayed or even that he witnessed spraying nearby.  He relies on his presence in the waters off the coast of Vietnam, to include the Da Nang harbor, to establish a likelihood of exposure.  However, without any showing or allegation of "brown water" service, either through lay testimony or the official Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents list, such a likelihood cannot be established.  On this point, in the absence of evidence of actual exposure, there cannot be even equipoise, and there can be no resolution of doubt.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. Einspahr and the St Elizabeth Regional Medical Center.

Upon receipt of such, VA must take appropriate action to contact the above providers and request all records related to treatment of respiratory conditions from 2009 to the present.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file complete updated records from the VA medical center in Omaha, Nebraska, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of May 2011 to the present. 

Copies of any scanned records, such as those from Nebraska Pulmonary Specialties referred to in August 2011 progress notes, must be specifically requested.  If the content of scanned records is not available, such must be certified in writing and the Veteran properly notified.

3.  After completion of the above, schedule the Veteran for a VA Respiratory Conditions examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must then clearly identify all current respiratory diseases and disorders.  The presence or absence of COPD, lung cancer, or lobectomy residuals must be specifically addressed.  The examiner must then:

a) For COPD, opine as to whether it is at least as likely as not that such was caused or aggravated by service, to include the in-service exposure to asbestos, or is in any way related to lung cancer or the lobectomy undergone in treatment of such.  The Veteran's extensive (60+ pack years) of smoking must be addressed in discussing the etiology.

b)  For the post-lobectomy lung cancer, opine as to whether it is at least as likely as not that such was caused or aggravated by service, to include the in-service exposure to asbestos, or is in any way related to COPD.  The Veteran's extensive (60+ pack years) of smoking must be addressed in discussing the etiology.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




